Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is response to papers filed on June 14, 2021. Claims 21-22, 36, and 46-47 have been amended.  Claims 50-51 have been added. No claim has been newly cancelled.   Accordingly, claims 21-22, 26, 28, 30-31, 34-36, 39, 41, and 44-51 are pending in the application and under consideration on the merit.

Applicant’s amendments dated 06/14/2021 necessitate the new grounds of rejection set forth below in view of amendments dated 01/07/21.

Claim Rejections - 35 U.S.C. 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 26, 28, 30-31, 34-35 41, and 44-51are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, applicant has amended claim 1 the limitation of impregnating, via 3D printing, an active ingredient to the cured oral dissolvable film. The instant specification appears devoid of such description regarding impregnating, via 3D printing, an active ingredient to the cured oral dissolvable film. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as broadly claimed. 
Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a method of forming an oral dissolvable film, the method comprising impregnating, via 3D printing, an active ingredient to the cured oral dissolvable, as claimed.
Based on the disclosure as filed, The method includes: (a) contacting water, a rapidly dissolving binder (e.g., Koilicoat® Protect), a film forming polymer (e.g., Hypromeliose), a first active ingredient, optional step is omitted here); (b) extruding the homogeneous mixture onto a substrate; and (c) curing the extruded homogeneous mixture to form an orally disintegrating film matrix (which can be in the form of an oral dissolvable film). For clarity, relative portion of page 3 is reproduced (on top pf next page). 
According to the disclosure, only “a second active ingredient” can optionally be added after the orally disintegrating film matrix is formed. The second active ingredient can be impregnated to the orally disintegrating film matrix (e.g., via 3D printing).

    PNG
    media_image1.png
    283
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    181
    796
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    81
    794
    media_image4.png
    Greyscale
 The above cited disclosure teaches “impregnating to the orally disintegrating film matrix
(e.g. via 3D printing) an active ingredient”.  However, it is unclear if impregnating is done to the cured oral film or not.  Additionally, Method of manufacturing low moisture rapid dissolving film (Example 3, p. 62-63 of the specification as filed) includes 4-steps process but no disclosure about the impregnating is to the cured oral dissolvable film (p.62-63).  

This is a new matter rejection.

Claim Rejections - 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims  21-22, 26, 28, 30-31, 34-36, 39, 41, and 44-51 are rejected are rejected under 35 U.S.C. 103 as obvious over Fuisz et al (“Fuisz”, US patent application 20110290694 A1, published Dec. 1, 2011) and Fuisz et al (“Fuisz’825”, US patent application 20080075825 A1, published March 27, 2008) in view of Williams (non-patent literature, The Review of American Pharmaceutical Business & Technology, pp. 1–10; November 30, 2015) and Ehtezazi et al (“Ehtezazi”, non-patent literature, Journal of Pharmaceutical Sciences, (2017) pp. 1-10, Dec. 20, 2017).
The claims embrace a method of forming an oral dissolvable film, the method comprising: (a) contacting water, a rapidly dissolving binder, and a film forming polymer, to form a homogeneous mixture; (b) extruding the homogeneous mixture onto a substrate; (c) curing the extruded homogeneous mixture to form the oral dissolvable film; (d) impregnating an active ingredient to the oral dissolvable film; and (e) sizing the impregnated oral dissolvable film to a desired surface area; wherein, the rapidly dissolving binder comprises Kollicoat® copolymer; and the film forming polymer comprises hydroxypropyl methyl cellulose (HPMC). 
The difference between claim 21 and 36 is the moisture content.  Claim 36 requires the moisture content is less than 4 wt %, while claim 21 is generic.   
In addition, claims 21 and 36 use the open-ended transitional phrase “comprising”. Thus, they allow for the presence of additional unrecited steps and components.
Fuisz is directed to a rapidly dissolving edible film dosage form incorporating an active ingredient that may be evenly distributed (interpreted as homogenous) throughout the film (abstract, read on the preamble dissolvable film and homogenous in the instant claims 21, and 36).  Fuisz teaches that a wide variety of medicaments, bioactive active substances and pharmaceutical compositions may be included in the dosage forms of the present invention ([0100])  and desmopressin (a moisture sensitive drug) is one of the active agents ([0110], read on the limitation of the active ingredient in the instant claims 21, 23, and 36).  Fuisz also teaches that the ingredients in Table 1 are combined by mixing until a uniform mixture is achieved, then is cast into two films on release paper using a K-Control Coater with a 350 micron smooth bar, and the film is water, food coloring, sildenafil (a vasodilator, an active ingredient); Hydroxypropylcellulose (a film forming polymer); sucralose (an artificial sweetener).  Thus, the limitations of active ingredient, moisture, and other ingredient the instant claims 21, 22, 28 and 36 are met.  Fuisz further teaches that film-forming polymers are polyethylene glycol, polyacrylic acid, methylmethacrylate copolymer, hydroxypropyl cellulose, hydroxypropyl methylcellulose (HPMC), hydroxypropyl ethyl cellulose ([0089]), examples of binders include sodium carboxymethylcellulose, ethylcellulose, polyacrylamides, and polyvinyl alcohols (PVA) ([0154], read on the limitation of dissolving binder in the in the instant claims 21, 27, 36, and 38); useful additives include methyl cellulose, hydroxy methylcellulose, carboxyalkyl celluloses, cationically modified acrylates and methacrylates possessing the diethylaminoethyl group ([0143], read on the limitation of the moisture deterring polymer in the in the instant claims 25-26 and 36).  Fuisz indicates that the films are capable of providing an accurate dosage amount (determined by the size of the film and concentration of the active in the original polymer/water combination) regardless of whether the required dosage is high or extremely low ([0139], read on the limitations of the instant claim 29).  Additionally, Fuisz teaches that forming the film by any method known in the art such as extrusion, coating, spreading, casting or drawing the multi-component matrix after the desired components are combined to form a multi-component matrix, including the polymer, water, and an active or other components as desired, the combination is formed into a sheet prior to drying (read on the step of curing).  The drying temperature and time can be adjusted ([0167]).  Furthermore, Fuisz teaches that it is desired to select polymers to provide a desired viscosity of the mixture prior to drying to assist in maintaining uniformity ([0094], [0096], and [0098]).

Fuisz’825 is directed to an edible water-soluble film containing a foam reducing flavoring agent and a wide variety of medicaments selected from the group consisting of cosmetic agents, pharmaceutical agents, bioactive agents and combinations thereof (abstract and [002]).  Fuisz teaches that a method of preparing a substantially uniform film composition is provided (interpreted as homogenous in the instant claims 21 and 36). The method includes: a) preparing a film-forming composition comprising a water-soluble polymer, a foam reducing flavoring agent, and a polar solvent; b) mixing said film-forming composition under vacuum; c) casting said film-forming composition; and d) removing said polar solvent through a controlled drying process ([0023-27], reads on the limitations of method steps in the instant claims 21, and 45-46).  Fuisz also teaches that when the matrix is formed including the film-forming polymer and polar solvent in addition to any additives and the active ingredient, this may be done in a number of steps.  For example, the ingredients may all be added together or a pre-mix may be prepared. The advantage of a pre-mix is that all ingredients except for the active may be combined in advance, with the active added just prior to formation of the film. This is especially important for actives that may degrade with prolonged exposure to water, air or another polar solvent ([0066], read on the step (d) in the instant claim 21 and 36).  Fuisz further teaches that that the resulting film will desirably contain less than about 6% by weight solvent or most desirably less than about 2%; The solvent may be water, a polar organic solvent including, but not limited to, ethanol, isopropanol, acetone, methylene chloride, or any combination thereof ([0087], read on the limitation of moisture contents in the in the instant claims 30-31, 36, 41, and 38). Additionally, Fuisz teaches that the films may initially have a thickness of about 500 m to about 1,500 m, or about 0.5 mils to about 5 mils.  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose impregnating the active ingredient to the cured oral dissolvable film taught by Fuisz’825 to be incorporated into the method of Fuisz.  A person of ordinary skill would have been motived to do so to prevent degradation of active ingredient with prolonged exposure to water, air or another polar solvent. Thus, in view of the teachings Fuisz and Fuisz’825, there would have been a reasonable expectation that incorporating (or impregnating) the active ingredient not with the active ingredient in a method of forming an oral dissolvable film could be successful.  
While teaching PVA and PEG as a binder, Fuisz does not explicitly teach copolymer of PVA and PEG copolymer graft as claimed.  The deficiency is obviated by Williams.
Williams is directed to Polyethylene Glycol-Polyvinyl Alcohol Graft Copolymer (commercial name Kollicoat) (title, read on the limitation of binder in the instant claim 1). Williams indicates that formulation technologies are as important as excipient selection and both contribute to delivery and stability of APIs in the dosages (Introduction).  Williams teaches that PEG-PVA is a hydrophilic freely water-soluble polymer, comprised of 25% PEG and 75% PVA, wherein the vinyl alcohol moieties are grafted on a polyethylene glycol backbone and the grafted 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose PEG-PVA copolymer taught by Williams as the particular binder to be incorporated into the oral film of Fuisz.  A person of ordinary skill would have been motived to do so to take advantage of PEG-PVA copolymer, e.g. flexibility of films without additional plasticizers.  Thus, in view of the teachings Fuisz and Williams, there would have been a reasonable expectation that PEG-PVA copolymer in a method of forming an oral dissolvable film could be successful, absent evidence to the contrary.  
While teaching edible film dosage forms are prepared by applying indicia in the form of a barcode on a surface of the film using a rotogravure printing technique ([0171]) or an inkjet printing technique ([0172]),  Fuisz does not explicitly teach incorporating or impregnating an active ingredient via 3D printing as claimed.  The deficiency is obviated by Ehtezazi.
Ehtezazi is directed to the application of 3D printing in the formulation of multilayered fast dissolving oral films (FDF) (title).  Ehtezazi teaches that three-dimensional (3D) printing has been employed in the development of complex oral dosage forms and 3D printing may become an option to develop and manufacture desired FDFs by overcoming limitations of current FDF manufacturing techniques (last para. of right-hand column on page 1). Ehtezazi also teaches that filaments were prepared containing polyethylene oxide (PEO) with ibuprofen or/and paracetamol (also called acetaminophen) as model drugs and a filament is prepared containing PEO and 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose 3D printing technologies taught by Ehtezazi as the particular method to impregnating an active ingredient into the oral film of Fuisz.  A person of ordinary skill would have been motived to do so to take advantage of 3D printing, e.g. to produce oral films for administration without water.  Thus, in view of the teachings Fuisz and Ehtezazi, there would have been a reasonable expectation that impregnating or incorporating an active ingredient in a method of forming an oral dissolvable film could be successful, absent evidence to the contrary.  
Regarding the specific brand of binder, Kollicoat® Protect, in the instant claims 21 and 36, it is believed the copolymer of William (see chemical structure of Kollicoat® IR on the 2nd page of Williams ) is the same copolymer as claimed because of the same chemical components (see attached PDF, chemical structure of Kollicoat® Protect on the 4th page of 12).   MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
® EPO in the instant claim 26, it is believed the copolymer of Fuisz is the same copolymer as claimed because of the same chemical components, aminoalkyl methacrylate copolymers.   MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
 Regarding the specific moisture content in the instant claims 30-31, 36, 44, and 44, various drying techniques have been taught by Fuisz (e.g. adjusting the temperature and time).  It would have been obvious to vary the amount of each ingredient to optimize the effect desired, depending upon the particular species or application method of interest.  
Regarding active ingredient content uniformity in claim 35, it is believed that the dissolvable film of Fuisz meet this limitation because Fuisz has recognized the desired to maintain uniformity and also taught how to do it ([0094] and [0098]).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the sizing and amount of active ingredient in claims, 1, 45, 48, and 49, it is a common knowledge that medications on the market have different sizes and shapes. It is believed that one of ordinary skilled in art would have the knowledge to determine the size and dosage in 

Response to arguments
Applicant’s arguments filed 06/14/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant argues oral dissolvable films have historically been limited for use with active ingredients that are not moisture sensitive, oxygen sensitive, pH sensitive, heat sensitive, or light (UV) sensitive. 
In response, applicant is reminded that use of known technique to improve similar methods (or products) in the same way or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are among the rationales e along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See MPEP § 2143.
	Applicant also argues that the invention as presently claimed addresses and successfully solves a significant problem with oral dissolvable films. Absent any implicit or explicit teaching or suggestion, a person of skill in the art would have had no motivation to combine or modify any of the ingredients or methods of Fuisz, Williams or Ehtezazi alone have any reasonable expectation that such a combination or modification would be successful, let alone that the combination or modification would successfully lead towards, or arrive at the invention as presently claimed.
In response, Fuisz’825 recognizes and then teaches or suggests solutions to resolve the drawbacks of Fuisz.  It is believed that the combination of Fuisz, Fuisz’825, Williams and Ehtezazi provides teachings the applicant sought.

For these reasons, the invention as a whole, is prima facie obvious over the cited prior art.

CONCLUSION
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617